 

Exhibit 10.29

December 11, 2015

Joseph A. Verbrugge

Dear Joe:

This letter will confirm your continued employment with Sirius XM Radio Inc.
(the “Company” or “Sirius XM”) on a full-time basis as Executive Vice President,
Sales and Development.  The Company anticipates that your services will be
performed primarily at the Company’s office in Michigan.  This letter also will
serve as notice that the previous Employment Agreement, dated as of September
19, 2012, between the Company and you (the “Prior Agreement”) is terminated;
provided that the terms of the Prior Agreement which survive termination shall
continue in full force and effect.

Effective as of December 8, 2015, you shall be paid an annual base salary of
$500,000, less applicable withholdings, to be paid on a bi-weekly basis through
the Company’s regular payroll system and subject to any increases that the
Company may approve in its sole discretion.  You will also receive a vacation
allowance of 160 hours (20 working days) per calendar year, which shall accrue
in accordance with Company policy.

On December 11, 2015 (the “First Trading Day”), the Company shall cause Sirius
XM Holdings Inc. (“Holdings”) to grant the following to you:

(i)  an option to purchase shares of the Company’s common stock, par value $.001
per share (the “Common Stock”), at an exercise price equal to the closing price
of the Common Stock on the Nasdaq Global Select Market on the First Trading Day,
with the number of shares of Common Stock subject to such option being that
necessary to cause the Black-Scholes-Merton value of such option on the First
Trading Day to be equal to $3,750,000 determined by using inputs consistent with
those the Company uses for its financial reporting purposes.  Such option shall
be subject to the terms and conditions set forth in the Option Agreement
attached to this Agreement as Exhibit A.

(ii)  a number of restricted stock units (“RSUs”) equal to $1,250,000, divided
by the closing price of the Common Stock on the Nasdaq Global Select Market on
the First Trading Day.  Such restricted stock units shall be subject to the
terms and conditions set forth in the Restricted Stock Unit Agreement attached
to this Agreement as Exhibit B.

You will continue to be eligible to participate in any Company provided benefit
programs, including our deferred compensation program, bonus plans, and other
policies and fringe benefits which may generally be made available to full-time
employees at your level.    

 

--------------------------------------------------------------------------------

 

You agree to comply in all respects with the terms of the Company’s Employee
Handbook, including its Code of Ethics and Information Security and Privacy
Policies, and all other applicable policies, rules and procedures of the Company
in effect from time to time.  The Company reserves the right in its sole
discretion to change or terminate any and all of its policies, including its
benefit and bonus plans, and the specific duties of your position from time to
time, including not providing any benefits or bonuses.

Your employment at the Company is for no specified period of time.  It is an
at-will employment relationship, and either you or the Company may terminate the
relationship at any time, for any reason, with or without Cause (as defined
below) and with or without notice.  

If the Company terminates your employment without Cause (as defined below), and
your employment is not terminated due to your death or Disability (as defined
below), or if you terminate your employment for Good Reason (as defined below),
then, in addition to your rights under any equity award agreements between you
and the Company, you shall be entitled to receive the following as severance
(the “Severance Amount”) (in addition to any salary, benefits or other sums due
to you through your termination date):

(i)  your base salary for a period of twelve (12) months following your
termination date, to be paid in the form of salary continuation (the “Severance
Period”);  

(ii)  an amount equal to the annual bonus that was paid to you for the calendar
year preceding the calendar year of your termination date, to be paid on the
date that annual bonuses are usually paid by the Company; and

(iii)  continuation of group health insurance benefits during the Severance
Period, provided pursuant to Section 4980B of the Internal Revenue Code of 1986
(“COBRA”), and comparable to the terms in effect for the Company’s active
employees, except that the benefits otherwise receivable by you pursuant to this
paragraph will be applied against the maximum period of continuation coverage
under COBRA; provided that (a) the Company will not provide for cash in lieu of
such benefits; (b) you timely complete all required paperwork to continue such
benefits pursuant to COBRA and continue to pay the employee’s share of the COBRA
premium during the Severance Period; and (c) such coverage, and the Company’s
agreement to pay for such coverage, shall terminate as of the date that you are
eligible for comparable benefits from a new employer.  You shall notify the
Company within thirty (30) days after becoming eligible for coverage of any such
comparable benefits.  

The Company’s obligations with respect to the Severance Amount shall be
conditioned upon you executing, delivering, and not revoking during any
applicable revocation period, a separation agreement, and waiver and release of
claims against the Company (“Release”), in a form used by the Company on the
date of termination and provided to you by the Company in connection with the
payment of benefits.  The signed release shall be provided to the Company within
twenty-one (21) days of the date you receive the Release.  The payments provided
in the preceding paragraph shall commence no later than the next
administratively practical payroll date following the effective date of the
Release (as specified in the Release) (“Release Effective Date”); provided that
if the maximum period in which you may revoke the Release ends in the

2

--------------------------------------------------------------------------------

 

year following the year in which you incur a Separation from Service then the
Release Effective Date shall be deemed to be the later of (1) the first business
day in the year following the year in which you incur the Separation from
Service or (2) the Release Effective Date (without regard to this proviso).

For purposes of this letter, “Cause” means the occurrence or existence of any of
the following, as determined by the Company:

(i)  a breach by you of the terms of this letter provided that such breach
remains uncured, as determined by the Company in its sole discretion, after
thirty (30) days have elapsed following the date on which the Company gives you
written notice of such breach;

(ii)  performance of your duties in a manner deemed by the Company, in its sole
discretion, to be negligent;

(iii)  any act of insubordination, dishonesty, misappropriation, embezzlement,
fraud, or other misconduct by you involving the Company or any of its
affiliates;

(iv)  any conviction of, or any plea of nolo contendere or the equivalent by you
to, any crime other than a traffic violation;

(v)  any action by you causing damage to or misappropriation of any property of
the Company or any of its affiliates;

(vi)  your failure to comply with the policies, rules and procedures of the
Company in effect from time to time, including its Code of Ethics and
Information and Security Policies; or

(vii)  conduct by you that demonstrates unfitness to serve as an employee of the
Company or any of its affiliates including any act, whether or not performed in
the workplace, which subjects, or if publicly known, would likely subject the
Company or any of its affiliates to contempt, ridicule or embarrassment, or
would likely be detrimental or damaging to the Company’s or any of its
affiliates’ reputation or their relationships with subscribers, customers,
vendors or employees.

For purposes of this Agreement, “Good Reason” shall mean the continuance of any
of the following events (without your prior written consent) for a period of
thirty (30) days after delivery to the Company by you of a written notice within
thirty (30) days of the occurrence of such event, during which such thirty
(30)-day period of continuation the Company shall be afforded an opportunity to
cure such event; provided that no resignation will be for Good Reason unless you
actually resign from employment effective as of a date within seventy-five (75)
days after occurrence of the event constituting Good Reason:

 

(i)

any material reduction in your duties, responsibilities or title level
(Executive Vice President);

3

--------------------------------------------------------------------------------

 

 

(ii)

you ceasing to report solely and directly to the Chief Executive Officer of the
Company; or 

 

(iii)

any reduction in your base salary.

For purposes of this letter, “Disability” means your incapacity due to physical
or mental illness to perform the duties of your position for more than one
hundred and eighty (180) days within any twelve (12) month period.

During your employment and for twelve (12) months following the termination of
your employment by you or the Company for any reason (such period, the
“Restricted Period”), you will not, directly or indirectly, enter into the
employment of, render services to, acquire any interest whatsoever in (whether
for your own account as an individual proprietor, or as a partner, associate,
shareholder, officer, director, consultant, trustee or otherwise), or otherwise
assist any person or entity (other than the Company) that is engaged, or
proposes to engage, in any operations in North America involving the
transmission, streaming or production of radio programming or that competes with
any business of the Company, including, without limitation, telematics (any such
person or entity, a “Competitor”); provided that nothing herein shall prevent
the purchase or ownership by you by way of investment of up to four percent (4%)
of the shares or equity interest of any corporation or other entity.  For
purposes of this letter, the term ”radio” shall be defined broadly and shall
include traditional radio, terrestrial radio, satellite radio, digital radio,
internet broadcasts, internet streaming, internet radio and radio devices and
methods, whether now existing or in the future developed.  Should any provision
of this paragraph be declared unenforceable by a court, then to the extent
applicable this paragraph shall be deemed modified to restrict your competition
with the Company to the maximum extent of time, scope and geography which the
court shall find enforceable, and such paragraph shall be so enforced.

Without limiting the generality of the foregoing, you agree that during your
employment you will not negotiate or enter into any discussions, or allow any
other person or entity to discuss or negotiate on your behalf, with any
Competitor concerning employment with or rendering services to such
Competitor.  You also agree that during your employment and for twelve (12)
months following the termination of your employment for any reason, you shall
not, directly or indirectly: (i) solicit, recruit, request, encourage, entice or
otherwise induce or attempt to induce any employees to leave the employment of
the Company; (ii) interfere with or disrupt the Company’s relationship with any
of its employees, accounts, vendors, subscribers or partners, including engaging
in any conduct that publicly identifies you as a customer of a Competitor;
(iii) induce or attempt to induce any person or entity which is an advertiser,
sponsor, vendor or partner with the Company to cease doing business with the
Company, or reduce its business with the Company; or (iv) influence or attempt
to influence any person or persons, firm, association, syndicate, partnership,
company, corporation, or other entity that is a contracting party with the
Company to terminate any written or oral agreement with the Company, or enter
into any agreement with any such person or entity which would have an adverse
effect on the Company.  

You also agree that during your employment and thereafter, you shall not make
any statements or comments that could be considered to shed an adverse light on
the business reputation or personnel of the Company; provided that the foregoing
limitation shall not apply to your compliance with law or legal process.

4

--------------------------------------------------------------------------------

 

You shall not solicit, accept or receive, either directly or indirectly, any
money, services or any other valuable consideration, including gifts, loans,
favors, gratuities, other valuables, hospitality or reimbursement of travel
expenses (other than your compensation paid directly through the Company's
payroll department) in connection with or related to your participation,
directly or indirectly, in any program material broadcast by the Company, or for
playing, promoting, recommending, advocating or encouraging the playing of
certain content or broadcasting any matter, including references to, or
endorsement or identification of, any artist, music, product, service or
content.  You shall fully comply with all of the Company policies and applicable
laws prohibiting such practices or conduct now and in the future.  You shall
also notify the Company’s General Counsel immediately in writing upon receipt of
any such payment or thing of value or any approaches or overtures made to you to
violate this paragraph or to insert, use or otherwise mention, refer or endorse
of any product, service, content or other matter in any programming by the
Company.

Except as you have previously disclosed to the Company’s General Counsel, you
represent and warrant that neither you nor any member of your immediate family
has any interest, either directly or indirectly, in any broadcasting company,
record company, music or video publishing company (physical or electronic),
internet or new technology interests, concert promotion company, professional
singers or musicians.  Should you or any such family member acquire any such
interest (other than an interest acquired solely as a result of the purchase of
up to four percent (4%) of the equity securities of a publicly traded
corporation), such acquisitions shall be promptly reported in writing to the
Company’s General Counsel.

You acknowledge that in the course of your employment you will occupy a position
of trust and confidence.  You shall not, except as may be required to perform
your duties or as required by applicable law, disclose to others or use, whether
directly or indirectly, any Confidential Information. “Confidential Information”
shall mean information about the Company's business and operations that is not
publicly disclosed by the Company and that was learned by you in the course of
your employment by the Company, including any proprietary knowledge, business
plans, business strategies, budget information, product plans, patents, trade
secrets, data, formulae, sketches, notebooks, blueprints, pricing and cost data,
employee information and client and customer lists and all papers and records
(including computer records) containing such Confidential
Information.  Confidential Information shall not include information that
becomes public other than through disclosure, directly or indirectly, by you or
information you are required to disclose by law or legal process (provided that
you provide the Company immediately with prior written notice of the legally
required disclosure and reasonably cooperate with the Company in seeking a
protective order or other appropriate protection of such information if it
chooses to do so).  You acknowledge that such Confidential Information is
specialized, unique in nature and of great value to the Company, and that such
information gives the Company a competitive advantage.  You agree to deliver or
return to the Company, at the Company's request at any time or upon termination
of your employment or as soon as possible thereafter, all documents, computer
tapes and disks, records, lists, data, drawings, prints, notes and written
information (and all copies thereof) furnished by the Company or prepared by you
in the course of your employment by the Company.  

The results and proceeds of your services (collectively, the “Work Product”)
shall be “works made for hire” for the Company under United States Copyright Law
and shall be the

5

--------------------------------------------------------------------------------

 

exclusive property of the Company.  You shall promptly execute and deliver all
documents necessary to transfer all right, title and interest in the Work
Product to the Company.  You hereby covenant to the Company that no Work Product
will infringe upon or violate any intellectual property rights or any other
rights whatsoever of any third parties.  To the extent that any of the results
and proceeds of your services may not, by operation of law, be “works made for
hire,” you hereby assign to the Company ownership of these materials, and the
Company shall have the right to obtain and hold in its own name or transfer to
others, copyrights, and similar protection which may be available in such
materials.  Any preexisting works utilized by you in the performance of your
duties shall remain your exclusive property.  

With respect to any payment or benefits that would be considered deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”), and payable upon or following a termination of
employment, a termination of employment shall not be deemed to have occurred
unless such termination also constitutes a “separation from service” within the
meaning of Section 409A, and the regulations thereunder (a “Separation from
Service”), and notwithstanding anything contained herein to the contrary, the
date on which such Separation from Service takes place shall be your termination
date.  Notwithstanding any provisions of this letter to the contrary, if you are
a “specified employee” (within the meaning of Section 409A and determined
pursuant to policies adopted by the Company) at the time of your Separation from
Service and if any portion of the payments or benefits to be received by you
upon Separation from Service would be considered deferred compensation under
Section 409A, amounts that would otherwise be payable pursuant to this letter
during the six-month period immediately following your Separation from Service
and benefits that would otherwise be provided pursuant to this letter during the
six (6)-month period immediately following your Separation from Service will
instead be paid or made available on the earlier of first (1st) the first
business day of the seventh (7th) month following the date of your Separation
from Service and (2) your death.  

To the extent applicable, it is intended that the compensation arrangements
under this letter be in full compliance with Section 409A (it being understood
that certain compensation arrangements under this letter are intended not to be
subject to Section 409A).  This letter shall be construed, to the maximum extent
permitted, in a manner to give effect to such intention.  Notwithstanding
anything in this letter to the contrary, distributions upon termination of your
employment may only be made upon a Separation from Service.  Neither the Company
nor any of its affiliates shall have any obligation to indemnify or otherwise
hold you harmless from any or all such taxes, interest or penalties, or
liability for any damages related thereto.  You acknowledge that you have been
advised to obtain independent legal, tax or other counsel in connection with
Section 409A.  Each payment under this letter shall be regarded as a “separate
payment” and not of a series of payments for purposes of Section 409A.

6

--------------------------------------------------------------------------------

 

With respect to any amount of business expenses eligible for reimbursement
pursuant to Company policy, such expenses will be reimbursed by the Company
within thirty (30) days following the date on which the Company receives the
applicable invoice from you in accordance with the Company’s expense
reimbursement policies, but in no event later than the last day of your taxable
year following the taxable year in which you incur the related expenses.  In no
event will the reimbursements or in-kind benefits to be provided by the Company
in one taxable year affect the amount of reimbursements or in-kind benefits to
be provided in any other taxable year, nor will your right to reimbursement or
in-kind benefits be subject to liquidation or exchange for another benefit.

You acknowledge that a portion of the compensation being paid to you by the
Company is paid expressly in consideration of the covenants contained
herein.  You also acknowledge that: (a) the restrictions contained in this
letter are reasonable in order to protect the legitimate business interests of
the Company; (b) a breach by you of any of the terms of this letter could result
in immediate and irreparable harm to the Company that may not be adequately
compensated by a monetary award; and (c) in the event of any such breach, in
addition to all of the other remedies available to the Company at law or in
equity, it would be reasonable for the Company to seek a restraining order,
injunction, a decree of specific performance and/or other equitable relief to
ensure compliance with the terms of this letter.

You also acknowledge that notwithstanding any other provisions in this letter to
the contrary, any incentive-based compensation, or any other compensation paid
to you pursuant to this letter or any other agreement or arrangement with the
Company, which is subject to recovery under any law, government regulation or
stock exchange listing requirement, will be subject to such deductions and
clawback as may be required to be made pursuant to such law, government
regulation or stock exchange listing requirement (or any policy adopted by the
Company pursuant to any such law, government regulation or stock exchange
listing requirement).

You hereby represent and warrant to the Company that you are not now under any
contractual or other obligations, including any non-compete obligations or
non-solicitation provisions, that are inconsistent with or in conflict with this
letter or that would prevent, limit, restrict, or impair your performance of
your job duties or your obligations under this letter.  In addition, you
acknowledge and agree that you are a manager, and thereby meet the requirements
of a “management employee” for purposes of New York’s Broadcast Employees
Freedom to Work Act.  

This letter, and any documents incorporated herein by reference, constitutes the
entire agreement between the parties regarding their employment relationship and
supersedes any and all prior agreements, promises, representations,
understandings and communications between the parties, including the Prior
Agreement, but excluding any equity award agreements between you and the
Company.  Should any provision of this letter be declared invalid or
unenforceable, such invalidity or unenforceability shall not affect the
remaining provisions hereof.    

This letter shall be governed by and construed in accordance with the laws of
the State of New York.  The parties irrevocably and unconditionally waive any
right whatsoever to a jury trial concerning any dispute between them, including
any claims that arise out of or relate to this letter.

7

--------------------------------------------------------------------------------

 

If any term of this letter conflicts with any practice or policy of the Company,
now or in the future, the terms of this letter will control.  The terms of this
letter may not be changed except by written agreement signed by you and either
the Chief Executive Officer, the Executive Vice President and Chief
Administrative Officer, or the General Counsel of the Company.

We ask that you confirm your acceptance of this offer of employment and your
understanding and acceptance of the terms and conditions contained herein by
signing the attached copy of this letter and returning it to me as soon as
possible.  

 

Sincerely,

 

/s/ Dara F. Altman

Dara F. Altman

Executive Vice President and

Chief Administrative Officer

 

I have read this letter and understand

and agree to its terms,

this   15th day of December, 2015:

 

/s/ Joseph A. Verbrugge

JOSEPH A. VERBRUGGE

 

8

--------------------------------------------------------------------------------

 

Exhibit A

THIS OPTION MAY NOT BE TRANSFERRED EXCEPT BY WILL OR UNDER
THE LAWS OF DESCENT AND DISTRIBUTION.

SIRIUS XM HOLDINGS INC. 2015 LONG-TERM STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT

This STOCK OPTION AGREEMENT (this “Agreement”), dated December 11, 2015 (the
“Date of Grant”), is between SIRIUS XM HOLDINGS INC., a Delaware corporation
(the “Company”), and JOSEPH A. VERBRUGGE (the “Executive”).

1.  Grant of Option; Vesting.  (a)  Subject to the terms and conditions of this
Agreement, the Sirius XM Holdings Inc. 2015 Long-Term Stock Incentive Plan (the
“Plan”), and the Employment Agreement, dated as of December 11, 2015, between
Sirius XM Radio Inc. (“Sirius XM”) and the Executive (the “Employment
Agreement”), the Company hereby grants to the Executive the right and option
(this “Option”) to purchase ________________________ (_______________) shares of
common stock, par value $0.001 per share, of the Company (the “Shares”), at a
price per Share of $_______ (the “Exercise Price”).  This Option is not intended
to qualify as an Incentive Stock Option for purposes of Section 422 of the
Internal Revenue Code of 1986, as amended.  In the case of any stock split,
stock dividend or like change in the Shares occurring after the date hereof, the
number of Shares and the Exercise Price shall be adjusted as set forth in
Section 4(b) of the Plan.

(b)  Subject to the terms and conditions of this Agreement and/or the Plan, this
Option shall vest and become exercisable with respect to one-third (1/3) of the
Shares granted to the Executive under this Agreement on each of the first (1st),
second (2nd), and third (3rd) anniversaries of the Date of Grant (or if such
date is not a business day, then on the next succeeding business day); provided
that no Shares shall vest on any anniversary (or on any succeeding business day)
if the Executive is not employed by Sirius XM on such date.

(c)  If the Executive’s employment with Sirius XM terminates for any reason,
this Option, to the extent not then vested, shall immediately terminate without
consideration; provided that if the Executive’s employment with Sirius XM is
terminated (x) due to death or “Disability” (as defined in the Employment
Agreement); (y) by Sirius XM without “Cause” (as defined in the Employment
Agreement); or (z) by the Executive for “Good Reason” (as defined in the
Employment Agreement), the unvested portion of this Option, to the extent not
previously cancelled or forfeited, shall immediately become vested and
exercisable.  The foregoing condition that the Executive be an employee of
Sirius XM shall, in the event of the termination of the Executive’s employment
with Sirius XM due to death or Disability, by Sirius XM without Cause or by the
Executive for Good Reason, be waived by the Company provided that the Executive
(or the Executive’s estate in the case of death) executes a release acceptable
to the Company.

9

--------------------------------------------------------------------------------

 

2.  Term.  This Option shall terminate on December 11, 2025 (the “Option
Expiration Date”); provided that if:

(a)  the Executive’s employment is terminated by Sirius XM without Cause or by
the Executive for Good Reason, or if the Executive’s employment is terminated
due to the Executive’s death or Disability, the Executive (or the Executive’s
beneficiary, in the case of death) may exercise this Option in full until the
first (1st) anniversary of such termination (at which time this Option shall be
cancelled), but not later than the Option Expiration Date;

(b)  the Executive’s employment is terminated by Sirius XM for Cause, this
Option shall be cancelled upon the date of such termination; or

(c)  the Executive voluntarily terminates the Executive’s employment with the
Company without Good Reason, the Executive may exercise any vested portion of
this Option until ninety (90) days following the date of such termination (at
which time this Option shall be cancelled), but not later than the Option
Expiration Date.

3.  Exercise.  Subject to Sections 1 and 2 of this Agreement and the terms of
the Plan, this Option may be exercised, in whole or in part, in accordance with
Section 6 of the Plan.

4.  Change of Control.  In the event of a Change of Control, this Option shall
be governed by the terms of the Plan; provided that any transactions between the
Company, Sirius XM and/or any of their respective subsidiaries, on the one hand,
and Liberty Media Corporation, any Qualified Distribution Transferee (as defined
in the Investment Agreement, dated as of February 17, 2009, between the Company
and Liberty Radio LLC, as amended) and/or any of their respective subsidiaries,
on the other hand, shall not constitute a Change of Control under the Plan.

5.  Non-transferable.  This Option may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process.  Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of this Option or of any right
or privilege conferred hereby shall be null and void.

6.  Withholding.  Prior to delivery of the Shares purchased upon exercise of
this Option, the Company shall determine the amount of any United States
federal, state and local income taxes, if any, which are required to be withheld
under applicable law and shall, as a condition of exercise of this Option and
delivery of certificates representing the Shares purchased upon exercise of this
Option, collect from the Executive the amount of any such tax in any manner
permitted by the Plan.

7.  No Rights of a Stockholder.  The Executive shall not have any rights as a
stockholder of the Company with respect to any Shares until the Shares purchased
upon exercise of this Option have been issued.

8.  Rights of the Executive.  Neither this Option, the execution of this
Agreement nor the exercise of any portion of this Option shall confer upon the
Executive any right to, or guarantee

10

--------------------------------------------------------------------------------

 

of, continued employment by Sirius XM, or in any way limit the right of Sirius
XM to terminate the Executive’s employment at any time, subject to the terms of
the Employment Agreement or any other written employment or similar written
agreement between or among Sirius XM, the Company and the Executive.  

9.  Professional Advice.  The acceptance and exercise of this Option may have
consequences under federal and state tax and securities laws that may vary
depending upon the individual circumstances of the Executive.  Accordingly, the
Executive acknowledges that the Executive has been advised to consult the
Executive’s personal legal and tax advisors in connection with this Agreement
and this Option.

10.  Agreement Subject to the Plan.  This Option and this Agreement are subject
to the terms and conditions set forth in the Plan, which terms and conditions
are incorporated herein by reference.  Capitalized terms used herein but not
defined shall have the meaning set forth in the Plan.  The Executive
acknowledges that a copy of the Plan is posted on Sirius XM’s intranet site and
the Executive agrees to review it and comply with its terms.   This Agreement,
the Employment Agreement and the Plan constitute the entire understanding
between or among the Company, Sirius XM and the Executive with respect to this
Option.

11.  Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto.  The parties hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the state and
federal courts located in the Borough of Manhattan, State of New York, and
expressly waive the right to a jury trial, for any actions, suits or proceedings
arising out of or relating to this Agreement.

12.  Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally or when telecopied
(with confirmation of transmission received by the sender), three (3) business
days after being sent by certified mail, postage prepaid, return receipt
requested or one (1) business day after being delivered to a nationally
recognized overnight courier with next day delivery specified to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):  Company: Sirius XM Holdings Inc., 1221 Avenue of the
Americas, 36th Floor, New York, New York 10020, Attention:  General Counsel; and
Executive: Address on file at the office of the Company.  Notices sent by email
or other electronic means not specifically authorized by this Agreement shall
not be effective for any purpose of this Agreement.

13.  Binding Effect.  This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

14.  Amendment.  The rights of the Executive hereunder may not be impaired by
any amendment, alteration, suspension, discontinuance or termination of the Plan
or this Agreement without the Executive’s consent.

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

SIRIUS XM HOLDINGS INC.

 

By:

Exhibit A

 

Dara F. Altman

 

Executive Vice President and

 

Chief Administrative Officer

 

 

 

Exhibit A

 

JOSEPH A. VERBRUGGE

 

12

--------------------------------------------------------------------------------

 

Exhibit B

THE RSUs HAVE NOT BEEN REGISTERED UNDER STATE OR FEDERAL
SECURITIES LAWS.  THE RSUs MAY NOT BE TRANSFERRED EXCEPT

BY WILL OR UNDER THE LAWS OF DESCENT AND DISTRIBUTION.

SIRIUS XM HOLDINGS INC.

2015 LONG-TERM STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), dated December 11, 2015
(the “Date of Grant”), is between SIRIUS XM HOLDINGS INC., a Delaware
corporation (the “Company”), and JOSEPH A. VERBRUGGE (the “Executive”).

1.  Grant of RSUs.  Subject to the terms and conditions of this Agreement, the
Sirius XM Holdings Inc. 2015 Long-Term Stock Incentive Plan (the “Plan”), and
the Employment Agreement, dated as of December 11, 2015, between Sirius XM Radio
Inc. (“Sirius XM”) and the Executive (the “Employment Agreement”), the Company
hereby grants _______________________________ (____________) restricted share
units (“RSUs”) to the Executive.  Each RSU represents the unfunded, unsecured
right of the Executive to receive one share of common stock, par value $.001 per
share, of the Company (each, a “Share”) on the dates specified in this
Agreement.  Capitalized terms not otherwise defined herein shall have the same
meanings as in the Plan.

2.  Dividends.  If on any date while RSUs are outstanding the Company shall pay
any dividend on the Shares (other than a dividend payable in Shares), the number
of RSUs granted to the Executive shall, as of the record date for such dividend
payment, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Executive as of such record date, multiplied by (y)
the per Share amount of any cash dividend (or, in the case of any dividend
payable, in whole or in part, other than in cash, the per Share value of such
dividend, as determined in good faith by the Company), divided by (b) the
average closing price of a Share on the Nasdaq Global Select Market on the
twenty (20) trading days preceding, but not including, such record date.  In the
case of any dividend declared on Shares that is payable in the form of Shares,
the number of RSUs granted to the Executive shall be increased by a number equal
to the product of (1) the aggregate number of RSUs held by the Executive on the
record date for such dividend, multiplied by (2) the number of Shares (including
any fraction thereof) payable as a dividend on a Share.  In the case of any
other change in the Shares occurring after the date hereof, the number of RSUs
shall be adjusted as set forth in Section 4(b) of the Plan.

3.  No Rights of a Stockholder.  The Executive shall not have any rights as a
stockholder of the Company until the Shares have been registered in the
Company’s register of stockholders. For purposes of clarity, once an RSU vests
and a Share is issued to the Executive pursuant to Section 4, such RSU is no
longer considered an RSU for purposes of this Agreement.

4.  Issuance of Shares subject to RSUs.  (a) Subject to the terms of this
Agreement and/or the Plan, the Company shall issue, or cause there to be
transferred, to the Executive (or the Executive’s beneficiary in the case of
death) on each of the first (1st), second (2nd) , and third

13

--------------------------------------------------------------------------------

 

(3rd) anniversaries of the Date of Grant (or if such date is not a business day,
then on the next succeeding business day), a number Shares equal to one-third
(1/3) the number of RSUs granted to the Executive under this Agreement; provided
that no Shares shall be issued to the Executive on any anniversary (or on any
succeeding business day) if the Executive is not employed by Sirius XM on such
date.

(b)  If the Executive’s employment with Sirius XM terminates for any reason, the
RSUs shall immediately terminate without consideration; provided that if the
Executive’s employment with Sirius XM terminates due to death or “Disability”
(as defined in the Employment Agreement), by Sirius XM without “Cause” (as
defined in the Employment Agreement), or by the Executive for “Good Reason” (as
defined in the Employment Agreement), the unvested portion of the RSUs, to the
extent not previously settled, cancelled or forfeited, shall immediately become
vested and the Company shall issue, or cause there to be transferred, to the
Executive (or to the Executive’s estate in the case of death) the amount of
Shares equal to the number of RSUs granted to the Executive under this Agreement
(to the extent not previously transferred, cancelled or forfeited), as adjusted
pursuant to Section 2 above, if applicable.  The foregoing condition that the
Executive be an employee of Sirius XM shall, in the event of the termination of
the Executive’s employment with Sirius XM due to death or Disability, or by
Sirius XM without Cause or by the Executive for Good Reason, be waived by the
Company provided that the Executive (or the Executive’s estate in the case of
death) executes a release acceptable to the Company.

5.  Change of Control.  In the event of a Change of Control, the RSUs shall be
governed by the terms of the Plan; provided that any transactions between the
Company, Sirius XM and/or any of their respective subsidiaries, on the one hand,
and Liberty Media Corporation, any Qualified Distribution Transferee (as defined
in the Investment Agreement, dated as of February 17, 2009, between the Company
and Liberty Radio LLC, as amended) and/or any of their respective subsidiaries,
on the other hand, shall not constitute a Change of Control under the Plan.

6.  Non-transferable.  The RSUs may not be transferred, assigned, pledged or
hypothecated in any manner (whether by operation of law or otherwise) other than
by will or by the applicable laws of descent and distribution, and shall not be
subject to execution, attachment or similar process.  Any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of RSUs or of any right or
privilege conferred hereby shall be null and void.

7.  Withholding.  Prior to delivery of the Shares pursuant to this Agreement,
the Company shall determine the amount of any United States federal, state and
local income taxes, if any, which are required to be withheld under applicable
law and shall, as a condition of delivery of certificates representing the
Shares pursuant to this Agreement, collect from the Executive the amount of any
such tax to the extent not previously withheld in any manner permitted by the
Plan.

8.  Rights of the Executive.  Neither this Agreement nor the RSUs shall confer
upon the Executive any right to, or guarantee of, continued employment by Sirius
XM, or in any way limit the right of Sirius XM to terminate the Executive’s
employment at any time, subject to the terms

14

--------------------------------------------------------------------------------

 

of any written employment or similar written agreement between or among the
Company, Sirius XM and the Executive.

9.  Professional Advice.  The acceptance of the RSUs may have consequences under
federal and state tax and securities laws that may vary depending upon the
individual circumstances of the Executive.  Accordingly, the Executive
acknowledges that the Executive has been advised to consult the Executive’s
personal legal and tax advisors in connection with this Agreement and the
RSUs.  

10.  Agreement Subject to the Plan.  This Agreement and the RSUs are subject to
the terms and conditions set forth in the Plan, which terms and conditions are
incorporated herein by reference.  The Executive acknowledges that a copy of the
Plan is posted on Sirius XM’s intranet site and the Executive agrees to review
it and comply with its terms.  This Agreement, the Employment Agreement and the
Plan constitute the entire understanding between or among the Company, Sirius XM
and the Executive with respect to the RSUs.

11.  Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall bind and inure to
the benefit of the heirs, executors, personal representatives, successors and
assigns of the parties hereto.  The parties hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the state and
federal courts located in the Borough of Manhattan, State of New York, and
expressly waive the right to a jury trial, for any actions, suits or proceedings
arising out of or relating to this Agreement.

12.  Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed given when delivered personally or when telecopied
(with confirmation of transmission received by the sender), three (3) business
days after being sent by certified mail, postage prepaid, return receipt
requested or one (1) business day after being delivered to a nationally
recognized overnight courier with next day delivery specified to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):  Company: Sirius XM Holdings Inc., 1221 Avenue of the
Americas, 36th Floor, New York, New York 10020, Attention:  General Counsel; and
Executive: Address on file at the office of the Company.  Notices sent by email
or other electronic means not specifically authorized by this Agreement shall
not be effective for any purpose of this Agreement.

13.  Binding Effect.  This Agreement has been duly executed and delivered by the
Company and constitutes the legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

14.  Amendment.  The rights of the Executive hereunder may not be impaired by
any amendment, alteration, suspension, discontinuance or termination of the Plan
or this Agreement without the Executive’s consent.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

SIRIUS XM HOLDINGS INC.

15

--------------------------------------------------------------------------------

 

 

By:

Exhibit B

 

Exhibit B

 

Dara F. Altman

 

JOSEPH A. VERBRUGGE

 

Executive Vice President and

 

 

 

Chief Administrative Officer

 

 

 

16